EXHIBIT 10.33
JUNIPER NETWORKS, INC.
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made and entered into by and
between Robyn Denholm (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective as of November 18, 2008 (the “Effective
Date”).
RECITALS
     The Compensation Committee believes that it is imperative to provide the
Employee with certain severance benefits upon certain terminations of
employment. These benefits will provide the Employee with enhanced financial
security and incentive and encouragement to remain with the Company.
     Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
1. Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2012 or (ii) if Employee is terminated involuntarily by Company
without Cause prior to January 1, 2012, the date that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.
2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided by applicable
law or under the terms of any written formal employment agreement or offer
letter between the Company and the Employee (an “Employment Agreement”). This
Agreement does not constitute an agreement to employ Employee for any specific
time.
3. Severance Benefits and Obligations.
     (a) In the event the Employee is terminated involuntarily by Company
without Cause, as defined below, and provided the Employee executes a full,
effective release of claims promptly following termination, substantially in the
form attached hereto as Exhibit A and effective no later than March 15 of the
year following the year in which the termination occurs (“Release”), the
Employee will be entitled to receive the following severance benefits in a lump
sum (less any withholding taxes): (i) an amount equal to six months of base
salary (as in effect immediately prior to the

 



--------------------------------------------------------------------------------



 



termination) (ii) an amount equal to half of the Employee’s annual target bonus
(as in effect immediately prior to the termination) for the fiscal year in which
the termination occurs and (iii) to the extent permitted to be continued under
COBRA coverage, Company-paid health, dental and vision insurance coverage at the
same level of coverage as was provided to such Employee immediately prior to the
termination and at the same ratio of Company premium payment to Employee premium
payment as was in effect immediately prior to the termination (the “Company-Paid
Coverage”) for the period described in this section. If such coverage included
the Employee’s dependents immediately prior to the termination, such dependents
shall also be covered at Company expense. Company-Paid Coverage shall continue
until the earlier of (i) six (6) months from the date of termination, or
(ii) the date upon which the Employee and her dependents become covered under
another employer’s group health, dental and vision insurance plans that provide
Employee and her dependents with comparable benefits and levels of coverage. For
purposes of Title X of the Consolidated Budget Reconciliation Act of 1985
(“COBRA”), the date of the “qualifying event” for Employee and her dependents
shall be the date upon which the Company-Paid Coverage terminates. Subject to
subsection (d) below, the severance payment in (i) and (ii) above to which
Employee is entitled shall be paid by the Company to Employee in cash not later
than 30 calendar days after the effective date of the Release. For purposes of
this Agreement, “Cause” is defined as: (i) willfully engaging in gross
misconduct that is demonstrably injurious to Company; (ii) willful act or acts
of dishonesty or malfeasance undertaken by the individual; (iii) conviction of a
felony; or (iv) willful and continued refusal or failure to substantially
perform duties with Company (other than incapacity due to physical or mental
illness); provided that the action or conduct described in clause (iv) above
will constitute “Cause” only if such failure continues after the Company’s CEO
or Board of Directors has provided the individual with a written demand for
substantial performance setting forth in detail the specific respects in which
it believes the individual has willfully and not substantially performed the
individual’s duties thereof and has been provided a reasonable opportunity (to
be not less than 30 days) to cure the same.
     (b) In the event Employee terminates her employment voluntarily for Good
Reason, as defined below, and provided the Employee executes promptly following
termination a full, effective release of claims, substantially in the form
attached hereto as Exhibit A and effective no later than March 15 of the year
following the year in which the termination occurs, the Employee will be
entitled to receive the following severance benefits in a lump sum (less any
withholding taxes): (i) an amount equal to six months of base salary (as in
effect immediately prior to the termination), (ii) an amount equal to half of
the Employee’s annual target bonus (as in effect immediately prior to the
termination) for the fiscal year in which the termination occurs, (iii) to the
extent permitted to be continued under COBRA coverage, Company-paid health,
dental and vision insurance coverage at the same level of coverage as was
provided to such Employee immediately prior to the termination and at the same
ratio of Company premium payment to Employee premium payment as was in effect
immediately prior to the termination (the “Company-Paid Coverage”) for the
period described in this section, (iv) provided no shares have otherwise vested
under the restricted stock unit award granted to Employee upon her initial
employment with the

- 2 -



--------------------------------------------------------------------------------



 



Company according to its terms, acceleration of vesting of such restricted stock
units equal to the total number of shares covered by such award, multiplied by
the number of full months of Employee’s service to the Company completed through
the date of termination divided by 48, and (v) provided no shares have otherwise
vested under the stock option award granted to Employee upon her initial
employment with the Company according to its terms, acceleration of vesting of
such options equal to the total number of shares covered by such award,
multiplied by the number of full months of Employee’s service to Company
completed through the date of termination divided by 48. If the aforementioned
benefits coverage included the Employee’s dependents immediately prior to the
termination, such dependents shall also be covered at Company expense.
Company-Paid Coverage shall continue until the earlier of (i) six (6) months
from the date of termination, or (ii) the date upon which the Employee and her
dependents become covered under another employer’s group health, dental and
vision insurance plans that provide Employee and her dependents with comparable
benefits and levels of coverage. For purposes of Title X of the Consolidated
Budget Reconciliation Act of 1985 (“COBRA”), the date of the “qualifying event”
for Employee and his or her dependents shall be the date upon which the
Company-Paid Coverage terminates. Subject to subsection (d) below, the severance
payment in (i) and (ii) above to which Employee is entitled shall be paid by the
Company to Employee in cash not later than 30 calendar days after the effective
date of the Release. For purposes of this Agreement, “Good Reason” is defined as
the Company’s business operations or financial condition suffering a sustained
material adverse effect as a result of any actions taken against the Company or
its current officers by any U.S. government agency in connection with the
inquiry into the Company’s historical stock option practices.
          (c) Change of Control Benefits. In the event the Employee receives
severance and other benefits pursuant to a change in control agreement that are
greater than or equal to the amounts payable hereunder, then the Employee shall
not be entitled to receive severance or any other benefits under this Agreement.
(d) Section 409A.
          (i) Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of
Employee’s termination (other than due to death) or resignation, then the
severance payable to Employee, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following Employee’s termination of employment, will become
payable on or within ten days following the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of Employee’s
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Employee dies following his termination but prior to the six
(6) month anniversary of his termination, then any payments delayed in

- 3 -



--------------------------------------------------------------------------------



 



accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
          (ii) Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.
          (iii) Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. “Section 409A Limit” will mean the
lesser of two (2) times: (i) Employee’s annualized compensation based upon the
annual rate of pay paid to Employee during the Employee’s taxable year preceding
the Employee’s taxable year of Employee’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Employee’s employment is terminated.
          (iv) The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Section 409A.
     4. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
4(a) or which becomes bound by the terms of this Agreement by operation of law.
The term “Company” shall also include any direct or indirect subsidiary that is
majority owned by Juniper Networks, Inc.
          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by,

- 4 -



--------------------------------------------------------------------------------



 



the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     5. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at his or her last known residential
address and (ii) if to the Company, at the address of its principal corporate
offices (attention: Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
     6. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

              COMPANY   JUNIPER NETWORKS, INC.
 
           
 
  By:   /s/ Mitchell L. Gaynor    
 
           
 
           
 
  Name:   Mitchell L. Gaynor    
 
           
 
           
 
  Title:   Senior Vice President and General Counsel    
 
           
 
           
EMPLOYEE
      /s/ Robyn M. Denholm    
 
           
 
  Name:   Robyn M. Denholm    

- 6 -